Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 1 of 28 PageID #:
                                    2754
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 2 of 28 PageID #:
                                    2755
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 3 of 28 PageID #:
                                    2756
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 4 of 28 PageID #:
                                    2757
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 5 of 28 PageID #:
                                    2758
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 6 of 28 PageID #:
                                    2759
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 7 of 28 PageID #:
                                    2760
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 8 of 28 PageID #:
                                    2761
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 9 of 28 PageID #:
                                    2762
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 10 of 28 PageID #:
                                     2763
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 11 of 28 PageID #:
                                     2764
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 12 of 28 PageID #:
                                     2765
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 13 of 28 PageID #:
                                     2766
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 14 of 28 PageID #:
                                     2767
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 15 of 28 PageID #:
                                     2768
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 16 of 28 PageID #:
                                     2769
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 17 of 28 PageID #:
                                     2770
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 18 of 28 PageID #:
                                     2771
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 19 of 28 PageID #:
                                     2772
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 20 of 28 PageID #:
                                     2773
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 21 of 28 PageID #:
                                     2774
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 22 of 28 PageID #:
                                     2775
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 23 of 28 PageID #:
                                     2776
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 24 of 28 PageID #:
                                     2777
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 25 of 28 PageID #:
                                     2778
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 26 of 28 PageID #:
                                     2779
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 27 of 28 PageID #:
                                     2780
Case 1:17-cv-00052-IMK-MJA Document 120-2 Filed 07/18/19 Page 28 of 28 PageID #:
                                     2781
